DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 10/28/2022 has been entered and fully considered. Claims 1-20 remain pending in the application, where the independent claims have been amended. 


Response to Arguments
2- Examiner has considered applicants’ proposed amendments and acknowledges they overcome the 35 USC 112 rejection of Claims 2-4 as set forth in the non-final office action mailed on 7/28/2022. The above rejections are therefore withdrawn.

3- Applicants’ amendments and their corresponding arguments with respect to the rejections of the pending claims under 35 USC § 102 and 103 have been fully considered but are found not persuasive to overcome the prior art used in the previous office action, despite the fact that the amendments have changed the scope of the invention and overcome the rejection as written in the previous office action.
4- Therefore, the amendments necessitated, upon further consideration, new grounds of rejection using different teachings from the same references used in the previous office action. The new limitations are addressed in the rejections here under in more details.


Information Disclosure Statement
5- The information disclosure statement (IDS) submitted on 12/31/2012 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

6- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7- Claims 1-2, 5-10, 12 and 18-20 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Seok et al. (PGPUB No. 2021/0191046).

As to amended claims 1 and 12, and claim 10, Seok teaches a die having integrated photonics-based optical components that are fabricated using a plurality of reticles and the corresponding method of making thereof (Figs. 1-8, Abstract and ¶ 20-24 for ex.), the die comprising: 36686.58 (L0028) 21a first portion of the die fabricated using a first reticle, wherein the first portion of the die contains a first portion of an optical waveguide that constitutes an integrated photonics-based optical component; a second portion of the die fabricated using a second reticle, wherein the second portion of the die contains a second portion of the optical waveguide that constitutes the integrated photonics-based optical component; (claim 10) wherein the die has a footprint which is larger than what a single reticle field can accommodate (Figs. 1A, 4, 5; any two portions of reticle 500 and/or any two reticles from 500, 502 and 504 in Fig. 5 for ex., and their corresponding switch blocks on the integrated silicon photonics wafer in Fig. 1A for ex.); wherein the first portion of the waveguide and the second portion of the optical waveguide are aligned on the same plane to create a seamless interface for a guided optical beam that propagates along the optical waveguide, wherein the respective fields of the first reticle and the second reticle are adjacent to each other, are stitched with each other (Abstract, ¶ 23-24, 40, 70, 100-104); and, wherein at least one of the first and the second reticles has a structure that extends from a field of one reticle to a field of the other reticle (Figs. 1A, 5 for ex.; the reticles present waveguide structures extending between the different ports of the different reticles.)  

As to amended claim 2, Seok teaches the method of claim 1, further comprising: including a first portion of an alignment mark in the first reticle; including a second portion of the alignment mark in the second reticle; and using an alignment between the first portion of the alignment mark and the second portion of the alignment mark as an indicator of a degree of alignment between the first portion of the 36686.58 (L0028) 19optical waveguide and the second portion of the optical waveguide during stitching the respective fields of the first reticle and the second reticle with each other (¶ 53-55, 70  for ex.; the waveguides ports are matched, i.e. aligned using alignment means or marks).  

As to claims amended 5-9, Seok teaches the method of claim 1, wherein the structure that extends from the field of one reticle to the field of the other reticle comprises a tapered structure; wherein the tapered structure is at an end of the portion of the optical waveguide within a field of a reticle; wherein relevant dimensions of the tapered structure are designed based on a mode of the guided optical beam;  wherein the relevant dimensions of the tapered structure include a taper angle and taper length (Figs. 3, 7 and ¶ 71, 80, 108 , for ex.); (Claim 9) where the tapered structure creates an overlay region that facilitates in creating the seamless interface for the guided optical beam during stitching of the respective reticle fields of the first reticle and the second reticle by minimizing optical loss due to possible misalignment along a direction perpendicular to the direction of propagation of the guided 36686.58 (L0028) 20optical beam (Fig. 7 and ¶ 105 for ex.).  
  
As to claims 18-20, Seok teaches the die of claim 12, wherein the integrated photonics-based optical component comprises an n x m optical switch (100); (Claim 19) wherein the integrated photonics-based optical component comprises a cross bar switch (¶ 19, 76, 103); (Claim 20) wherein the die has a footprint which is larger than what a single reticle field can accommodate (the die has a greater footprint of the fields of each single reticle 500, 501, 502).



Claim Rejections - 35 USC § 103

8- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9- Claims 3-4, 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Seok in view of Manier et al. (PGPUB No. 2021/0018679).

As to claim 3, Seok teaches the method of claim 2. 
Seok does not teach expressly wherein the first portion of the alignment mark and the second portion of the alignment mark together constitute a Vernier caliper.
However, and in a similar field of endeavor, Manier teaches optical systems for manufacturing integrated optical systems (Figs. 1-7 and Abstract) wherein a Vernier system of lines, i.e. Vernier caliper markers, is used to align precision waveguides (¶7, 53-54, 58, 119 for ex.) 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Seok in view of Manier’s suggestions so that the first portion of the alignment mark and the second portion of the alignment mark together constitute a Vernier caliper, with the advantage taught by Manier of effectively optimizing the waveguide structures alignment (¶ 7).

As to claim 4, the combination of Seok and Manier teaches the method of claim 2.
Morever,  Seok teaches wherein the Vernier caliper indicates the degree of alignment along a direction on the plane that is perpendicular to a direction of propagation of the guided optical beam  (¶ 53-55, 70  for ex).  
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Seok in view of Manier’s suggestions so that the first portion of the alignment mark and the second portion of the alignment mark together constitute a Vernier caliper, with the advantage taught by Manier of effectively optimizing the waveguide structures alignment (¶ 7).

As to claim 17, Seok teaches the die of claim 12. 
Seok does not teach expressly wherein the integrated photonics-based optical component comprises an 36686.58 (L0028) 22optical phase array, even though these claims are interpreted as a mere intended usage of the die/photonics circuits of claim 12, as no specificities are claimed to be pertaining to the claimed optical phase arrays. 
However, Manier teaches using its integrated photonics and their method of fabrications to include optical phase arrayed waveguides and shifters (¶ 3). 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Seok in view of Manier’s suggestions so that the integrated photonics-based optical component comprises an 36686.58 (L0028) 22optical phase array, with the advantage taught by Manier of effectively manufacturing compact photonic circuits.

10- Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Seok.

As to claim 11, Seok teaches the method of claim 10.
Seok does not teach expressly for its fabrication process the details wherein the die is fabricated using the following process: coating an entire wafer containing the die with photoresist; using the first reticle to fabricate the first portion of the die, wherein the first reticle has an overlay region that extends into an adjacent field of a second reticle; aligning an exposure tool with the first reticle; exposing the field of the first reticle; using the second reticle to fabricate the second portion of the die wherein the second reticle has another overlay region that extends into an adjacent field of the first reticle; aligning the exposure tool to fabricate the second portion of the die; performing post-exposure bake, such that the overlay regions are exposed twice; and developing the photoresist to create underlying integrated photonics-based optical components of the die.
However, in view of the general description of the reticle and photoresist based circuit fabrication in ¶ 9-11, one with ordinary skill in the art would find it obvious to follow the steps claimed with expected results of generating photonics circuits based on the usage of reticles and photoresists (See MPEP 2143 Sect. I. B-D and see for ex. Zou 20200194168 for the double baking to remove unwanted portions of the circuit). 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Seok in view of its suggestions so that the die is fabricated using the following process: coating an entire wafer containing the die with photoresist; using the first reticle to fabricate the first portion of the die, wherein the first reticle has an overlay region that extends into an adjacent field of a second reticle; aligning an exposure tool with the first reticle; exposing the field of the first reticle; using the second reticle to fabricate the second portion of the die wherein the second reticle has another overlay region that extends into an adjacent field of the first reticle; aligning the exposure tool to fabricate the second portion of the die; performing post-exposure bake, such that the overlay regions are exposed twice; and developing the photoresist to create underlying integrated photonics-based optical components of the die, with the advantage of effectively and optimally manufacturing properly aligned waveguide structures in photonics integrated circuits.

11- Claims 13-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Seok in view of Sumetsky et al. (PGPUB No. 2010/0209061).

As to claims 13-16, Seok teaches the method of claim 12. 
Seok does not teach expressly wherein the integrated photonics-based optical component comprises a rotation sensing element of an optical gyroscope; (claim 14) wherein the rotation sensing element is a waveguide coil with multiple turns; (Claim 15) wherein the rotation sensing element is a waveguide loop with a single turn comprising a microresonator ring; (claim 16) wherein the integrated photonics-based optical component comprises an optical delay line, even though these claims are interpreted as a mere intended usage of the die/photonics circuits of claim 12, as no specificities are claimed to be pertaining to the claimed optical gyroscope and microresonators.
In addition, in a similar field of endeavor, Sumetsky teaches low loss optical delay lines (Figs. 1-7 and Abstract) comprising microresonator based photonic integrated circuits with single coil and/or multiple turns (¶ 4-5, 8-9, 29-30 for ex.). (See also Manier used here above).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Seok in view of Sumetsky’s suggestions so that the integrated photonics-based optical component comprises a rotation sensing element of an optical gyroscope; wherein the rotation sensing element is a waveguide coil with multiple turns; wherein the rotation sensing element is a waveguide loop with a single turn comprising a microresonator ring; wherein the integrated photonics-based optical component comprises an optical delay line, with the advantage of effectively and optimally manufacturing compact photonic circuits.





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886